EXAMINER’S COMMENT/REASONS FOR ALLOWANCE
EXAMINER’S COMMENT
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on September 29, 2021 has been entered.

Information Disclosure Statement
The Information Disclosure Statement (IDS), submitted September 29, 2021, has been received and considered by the Examiner. 

Allowable Subject Matter
Claims 1-20 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art of record, Ikezoe et al. (JP, 2004-022487) and Hoffjann et al. (US 2015/0308383),  teaches all of the limitations of claim 1 with the exception of: 
a controller programmed to alternatively operate the electrochemical cell in:
and
a second mode in which fuel is directed to the anode from the second anode fluid flow path, electric power is directed from the anode and cathode to the power sink, and nitrogen-enriched air is directed from the cathode to the fuel tank, the fire suppression system, or both the fuel tank and the fire suppression system.

The following is an examiner’s statement of reasons for allowance: the prior art of record, Ikezoe et al. (JP, 2004-022487) and Hoffjann et al. (US 2015/0308383),  teaches all of the limitations of claim 13 with the exception of: 
a first mode in which water or air is directed to the anode, electric power is provided to the anode and cathode to provide a voltage difference between the anode and the cathode, and nitrogen-enriched air is directed from the cathode to an aircraft fuel tank or an aircraft fire suppression system, and
a second mode in which fuel is directed to the anode, electric power is directed from the anode and cathode to one or more aircraft electric power-consuming systems or components, and nitrogen-enriched air is directed from the cathode to the aircraft fuel tank or aircraft fire suppression system.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMEN V LYLES-IRVING whose telephone number is (571)270-3783.  The examiner can normally be reached on 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/CARMEN V LYLES-IRVING/Primary Examiner, Art Unit 1724